DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szentirmai
et al (US 2010/0196396, August 2010, cited from IDS) and in further view of GenBank Accession
No. NM_001001131.1 (Gallus gallus grhrelin/obestatin prepropeptide (GHRL), mRNA, 2016, cited from IDS), Santos et al (US 2014/0371401, December 2014, of record) and Davis et al (US
2003/0157030, August 2003, of record).
Szentirmai et al teach methods of administering siRNAs (RNAi) targeting ghrelin to cells,
such siRNAs comprise sense and antisense regions complementary to each other (see
paragraphs [0012-0013, 0036, 0041, 0043, 0063]). Sense and antisense strands can be 12-25
nucleotides in length, with one strand complementary to target mRNA (see paragraphs [0012,
0038]) and can comprise modified nucleotides (see paragraphs [0037, 0048]). siRNAs can be
associated with nanoparticle (see paragraph [0050]) or encapsulated (see paragraph [0051])
and can be administered to human cells (see paragraphs [0153, 0156]).

or association of siRNA with dendrimers, or siRNA delivery by transfection or passive uptake.
GenBank Accession No. NM_001001131.1 teach mRNA sequence of ghrelin, comprising
sequences complementary to at least instant SEQ ID NOs: 11-20 (see pages 3-4).
Santos et al teach an efficient method of siRNA delivery using dendrimers (see
paragraph [0006]).
Davis et al teach that siRNAs can be delivered by transfection or passive uptake (see
paragraphs [0131, 0139, 0252]).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to improve the method taught by Szentirmai et al by
designing new siRNAs targeting ghrelin based on GenBank Accession No. NM_001001131.1 and
deliver new siRNAs using dendrimers as taught by Santos et al, or by transfection or passive
uptake as taught by Davis et al. One of the ordinary skill in the art would be motivated to do so in order to identify new effective siRNAs targeting ghrelin such as comprising instant SEQ ID
NOs: 11-20 based on teachings of Szentirmai et al and GenBank Accession No. NM_001001131.1 and effectively deliver them using methods taught by Santos et al and Davis et al.

Allowable Subject Matter
SEQ ID NOs: 11-42 are free of prior art.

Response to Arguments
01/12/2022 have been fully considered but they are not persuasive. 
Concerning 103 rejection Applicant argues that the references do not make instant SEQ ID NOs: 11-42 obvious. In response, at least SEQ ID NOs: 11-20 are fully complementary to ghrelin mRNA (see rejection above), making it obvious to identify siRNAs comprising the sequences. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635